DETAILED ACTION
	This Office action is responsive to communication received 04/05/2022 – Amendment and Terminal Disclaimer.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 04/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10350468  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Status of Claims
	Claims 1-20 remain pending.
Claims 10-13 STAND withdrawn from consideration.
Response to Arguments
In the arguments received 04/05/2022, the applicant argues that the prior art reference to Mimeur (USPN 5,766,092) does not show a non-viscous inner wall, but instead notes that the resin in Mimeur is poured through an orifice in the toe portion and allowed to harden to form layer (4). Applicant further asserts that Mimeur fails to show a toe opening having a width that is greater than a thickness of the inner wall so that the inner wall may be inserted through the opening. Applicant argues that Stites (USPN 8608585) fails to cure the deficiencies in Mimeur.
IN RESPONSE:
Applicant’s arguments related to the non-viscous nature of the inner wall are not understood and not persuasive.  At the outset, the introduction of “non-viscous” into the claims to describe the inner wall is deemed to be new matter.  Moreover, viscosity only makes sense when discussing fluids.  If the applicant is attempting to distinguish any alleged solid nature of the claimed inner wall over what is depicted in Mimeur, then it is not clear how one should interpret the further claimed limitations where, for instance, claim 15 denotes “said inner wall has a thickness” (i.e., implying some type of solid, discernible and defined structure having a measurable dimension) vs. claim 18, which requires “wherein said inner wall is configured to only pass through said rear opening in an uncured state” (emphasis added; can be considered as flowing, as in a liquid state).  It is not clear if the applicant is arguing the viscous nature of the inner wall in terms of the properties of the material used which may make the inner wall less resistant to shear stress.  It is not clear if the applicant is trying to argue that perhaps the inner wall in Mimeur includes a different thickness or perhaps flows differently in an uncured state as compared to the claimed “non-viscous inner wall”.  Still further, selection of an appropriate material for the inner wall in Mimeur, even absent any explicit disclosure by Mimuer having an apparent “non-viscous” property, would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention.  Selection of an appropriate material would have been dependent upon, for example, material availability, operation of manufacture, and considerations of the specific material selected for vibration absorption and/or weight distribution when placed in the club head cavity.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.)
Arguably, Stites does not cure the deficiencies in Mimeur related to any material selection.  Stites was only applied in the rejections to teach the inclusion of a brace or support arm (1006A) located rearwardly of an inner surface of the striking plate and wherein an intermediate member (i.e., contact portion 1044) is located between the brace or support arm (1006A) and the rear surface of the head to enable adequate support of the face and to also allow the face to exhibit desirable flexing to absorb a golf ball impact.  
	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The introduction of the phrase “a non-viscous” to independent claim 14 to further limit the inner wall comprising at least one of a composite material, fiberglass, and carbon fiber, is deemed to be new matter.  Nowhere in the originally-filed specification is anything described regarding a non-viscous material for forming the inner wall.   As the concept of viscosity is usually reserved for a description of the flow qualities of a liquid, it is not understood how the original specification supports the now-claimed non-viscous quality, given the original description of the properties of the inner wall.  See the specification, paragraph [0080]. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14 and 18-19 STAND rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mimeur (USPN 5,766,092). 
As to claim 14, see the annotated version of Fig. 5 of Mimeur herein below, which shows a golf club head comprising: a striking face (10); and a golf club head body (1) comprising: a contact rim (i.e., col. 3, lines 50-52) at least partially supporting said striking face (10), wherein said striking face (10) is secured to said golf club head body (1) proximate said contact rim along at least a sole portion and a topline portion (i.e., Fig. 4) of said golf club head body (1); an inner wall (4) comprising at least a composite material (i.e., col. 3, lines 7-9); and an opening (120) defined in said golf club head body (1) and adapted to receive said inner wall there through (i.e., Fig. 5), wherein a rear surface of said inner wall is supported by said golf club head body and reinforces said striking face (1), and at least a portion of a front surface of said inner wall is in contact with a rear surface of said striking face (i.e., see Figs. 2, 2a, 3 and 5). Regarding the now-claimed “non-viscous” inner wall, the applicant has disclosed that “the inner  wall 1106 may be formed out of a carbon fiber, fiberglass, or a composite type material. The inner wall 1106 may be inserted through the rear opening 1156 in an uncured state and subsequently cured in place” (SPECIFICATION, paragraph [0080]).  Since viscosity in general relates to the flow qualities of a liquid and since no specific definition has been provided for what the applicant considers to be a non-viscous inner wall, the only way to understand “non-viscous” is with reliance on paragraph [0080] of the specification as a guide. Here, the resin (4) in Mimeur is introduced in liquid form and then hardens completely (i.e., col. 4, lines 29-32).  Thus, interpreting the claims in light of the specification and considering applicant’s description of the inner wall (e.g., Specification, paragraph [0080]) and lack of any precise definition of “non-viscous”, it is clear that Mimeur discloses a “non-viscous inner wall” in an uncured state that is subsequently cured in place.  

    PNG
    media_image1.png
    597
    1091
    media_image1.png
    Greyscale

As to claim 18, said opening is a rear opening (120) defined in a rear portion of said golf club head body (1) opposite said striking face (10), and wherein said inner wall (4) is configured to only pass through said rear opening in an uncured state (i.e., col. 3, lines 60-66).
As to claim 19, with reference to annotated versions of Figs. 3a and 5 herein above, said golf club head body (1) further comprises: a ledge extending from said contact rim toward an interior of said golf club head body along a sole portion, a toe portion, and a topline portion of said golf club head body, said ledge spaced from said rear surface of said striking face (10) so as to define a gap; and a perimeter support member (i.e., the foam filler in the cavity 2 serves as a perimeter support portion that supports the inner wall material and comprises an expanded plastic material; see col. 3, lines 15-20), interposed between said inner wall and said ledge proximate said topline portion, said toe portion, and said sole portion, wherein said inner wall and said perimeter support member completely fill said gap so as to mechanically lock said inner wall in place. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14 and 18-19 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Mimeur (USPN 5,766,092). 
As to claim 14, see the annotated version of Fig. 5 of Mimeur herein below, which shows a golf club head comprising: a striking face (10); and a golf club head body (1) comprising: a contact rim (i.e., col. 3, lines 50-52) at least partially supporting said striking face (10), wherein said striking face (10) is secured to said golf club head body (1) proximate said contact rim along at least a sole portion and a topline portion (i.e., Fig. 4) of said golf club head body (1); an inner wall (4) comprising at least a composite material (i.e., col. 3, lines 7-9); and an opening (120) defined in said golf club head body (1) and adapted to receive said inner wall there through (i.e., Fig. 5), wherein a rear surface of said inner wall is supported by said golf club head body and reinforces said striking face (1), and at least a portion of a front surface of said inner wall is in contact with a rear surface of said striking face (i.e., see Figs. 2, 2a, 3 and 5).
/
/
/

    PNG
    media_image1.png
    597
    1091
    media_image1.png
    Greyscale

Mimeur differs from the claimed invention in that Mimeur does not explicitly disclose the phrase non-viscous in describing the properties of the inner wall.  Here, selection of an appropriate material for the inner wall in Mimeur, even absent any explicit disclosure by Mimuer having an apparent “non-viscous” property, would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention.  Selection of an appropriate material would have been dependent upon, for example, material availability, operations of manufacture and assembly of the club head and the inner wall, and considerations of the specific material of the inner wall selected for vibration absorption and/or weight distribution when placed in the club head cavity.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.)
As to claim 18, said opening is a rear opening (120) defined in a rear portion of said golf club head body (1) opposite said striking face (10), and wherein said inner wall (4) is configured to only pass through said rear opening in an uncured state (i.e., col. 3, lines 60-66).
As to claim 19, with reference to annotated versions of Figs. 3a and 5 herein above, said golf club head body (1) further comprises: a ledge extending from said contact rim toward an interior of said golf club head body along a sole portion, a toe portion, and a topline portion of said golf club head body, said ledge spaced from said rear surface of said striking face (10) so as to define a gap; and a perimeter support member (i.e., the foam filler in the cavity 2 serves as a perimeter support portion that supports the inner wall material and comprises an expanded plastic material; see col. 3, lines 15-20), interposed between said inner wall and said ledge proximate said topline portion, said toe portion, and said sole portion, wherein said inner wall and said perimeter support member completely fill said gap so as to mechanically lock said inner wall in place. 

Claim 20 STANDS rejected under 35 U.S.C. 103 as being unpatentable over Mimeur (USPN 5,766,092) in view of Stites (USPN 8,608,585).  Mimeur lacks the features a support arm that extends from a back portion of said golf club head body; and a deformable member interposed between said support arm and said inner wall, wherein said support arm applies a compressive force through said deformable member and said inner wall to said striking face to mechanically lock said inner wall in place.  Stites shows an arrangement, in an iron-type club head, wherein a brace or support arm (1006A) is located rearwardly of an inner surface of the striking plate and wherein an intermediate member (i.e., contact portion 1044) is located between the brace or support arm (1006A) and the rear surface of the head to enable adequate support of the face, but also allow the face to exhibit desirable flexing to absorb a golf ball impact.  See col. 19, lines 1-37 and Fig. 10C in Stites.  In view of the patent to Stites, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Mimeur by further including a support arm and deformable member to the rear of the striking face (10), as there would have been a reasonable expectation of success that this arrangement would have provided a compressive force to the cured form of inner wall (4) of Mimeur and would have further served to confine or lock the inner wall (4) in place. 

Allowable Subject Matter
Claims 1-9 are allowable over the prior art references of record in view of the timely-submitted and properly-filed terminal disclaimer, received 04/05/2022. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711